FIRST AMENDMENT

TO

CREDIT AGREEMENT

 

This First Amendment to that certain Credit Agreement dated as of April 25, 2014
(this “Agreement”), among Monmouth Real Estate Investment Corporation, a
Maryland corporation (the “Borrower”), the Guarantors that are signatories to
this Agreement, Capital One, National Association, a national banking
association in its capacity as administrative agent (the “Agent”) for itself and
other lending institutions (“Lenders”) and as joint lead arranger and sole
bookrunner, and Bank of Montreal (“Bank of Montreal”) as a lender and acting
under its trade name BMO Capital Markets as joint lead arranger.

W I T N E S S E T H:

WHEREAS, as of June 25, 2013, the Borrowers, the Lenders, the Administrative
Agent and the Guarantors executed and delivered that certain Credit Agreement
(“Credit Agreement”), pursuant to which the Lenders agreed to make Loans to the
Borrower (“Facility”) up to an aggregate principal amount at any time
outstanding of not greater than $40,000,000 and to provide for an option to the
Borrower to increase the amount of the Facility from $40,000,000 to a maximum
principal amount of $60,000,000;

 

WHEREAS, the parties hereto desire to modify and amend the terms of the Credit
Agreement for the purposes of (i) providing for the Borrower’s exercise of the
Accordion Option and increasing the Facility from $40,000,000 to $60,000,000;
(ii) establishing an additional Accordion Option in favor of the Borrower to
increase the Total Commitment from $60,000,000 to a maximum principal amount of
$80,000,000; and (iii) otherwise amending the terms therein; and

 

WHEREAS, as of even date herewith, the Borrower has executed and delivered the
Amended & Restated Notes to the Lenders in substantially the form of Exhibit A,
evidencing the Loans made and to be made by each Lender under the Facility; and

 

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows.

 

1. Estoppel. As of the date hereof, there is due and owing to Capital One,
National Association on its Amended and Restated Note, the aggregate principal
sum of $20,000,000, without offset, defense or counterclaim, all of which are
hereby expressly and irrevocably waived as of the date hereof by the Loan
Parties. As of the date hereof, there is due and owing to Bank of Montreal on
its Amended and Restated Note, the aggregate principal sum of $20,000,000,
without offset, defense or counterclaim, all of which are hereby expressly and
irrevocably waived as of the date hereof by the Loan Parties.

 

 

2. Credit Agreement. The Credit Agreement is hereby amended as follows:

 

Section 1. The following definitions shall be deleted in their entirety and the
following inserted in lieu thereof:

 

“Accordion Option.” The option to the Borrower, subject to the provisions of
§2.2 of this Agreement, to increase the Facility and Total Commitment by an
amount of $10,000,000 per request and in the aggregate $20,000,000 (the
“Accordion Amount”) and thereby increase the Facility in the Total Commitment to
a maximum principal amount of up to $80,000,000.00.

 

“Commitment.” With respect to each Lender, the amount set forth from time to
time on Schedule 1.2 hereto as the amount of such Lender’s commitment (a) to
make Revolving Loans hereunder to the Borrower and (b) to participate in Letters
of Credit hereunder, as adjusted from time to time as a result of any Commitment
Increase pursuant to §2.2(a), any reduction in Commitments pursuant to §2.2(c),
or any assignment pursuant to §18, and Commitments shall be the aggregate
principal amount of the Commitments of all of the Lenders, the maximum amount of
which shall be $60,000,000, as same may be increased from time to time pursuant
to §2.2(a) or as decreased from time to time pursuant to §2.2(c).

 

“Commitment Increase.” An increase in the Commitments such that the Total
Commitment is not more than $80,000,000 pursuant to §2.2(a).

 

“Facility.” The unsecured revolving line of credit facility provided to the
Borrower pursuant to this Agreement in a maximum principal amount of up to
$60,000,000, which subject to the terms and conditions hereof upon exercise of
the Accordion Option and satisfaction of the requirements of §2.2(c) shall
increase up to a maximum principal amount of $80,000,000.

 

“Notes.” Means the Amended & Restated Notes issued by the Borrower to the
Lenders substantially in the form of Exhibit A, evidencing the Loans made and to
be made by each Lender hereunder and all promissory notes delivered in
substitution or exchange therefor, as amended, replaced, supplemented or
otherwise modified from time to time.

 

“Total Commitment.” The aggregate principal amount of the Commitments of all of
the Lenders, as in effect from time to time, the maximum principal amount of
which shall be $60,000,000, as increased from time to time pursuant to §2.2(a)
or as decreased from time to time pursuant to §2.2(c).

 

3. Loan Documents. The Loan Documents are hereby further modified, supplemented
and amended such that any and all references to the Loan Documents shall mean
the Loan Documents, as modified by this Agreement.

 

4. Reaffirmation. All of the terms and conditions of the Loan Documents shall
remain in full force and effect, except as modified herein, and the Loan Parties
expressly confirm and reaffirm all of their respective liabilities, obligations,
duties and responsibilities under and pursuant to said Loan Documents. The
Guarantors hereby acknowledge the terms of this Agreement and confirm and
reaffirm all of the Guarantors’ liabilities, obligations, duties and
responsibilities under and pursuant to the Guaranty and the Credit Agreement,
and said Guaranty shall continue in full force and effect and shall continue to
guaranty the full, prompt and unconditional payment of the all obligations owed
by the Borrower to the Lenders. The Guaranty is a primary obligation of each
Guarantor and shall be a continuing inexhaustible guaranty.

 

5. No Novation. It is the intention of the parties hereto that this Agreement
shall not constitute a novation and shall in no way adversely affect or impair
any of the Loan Documents.

 

6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7. Intentionally deleted.

 

8. Fees and Expenses. The Borrower will pay all of the Administrative Agent's
fees and out-of-pocket expenses in connection with the review, preparation,
negotiation, documentation and closing of this Agreement and the consummation of
the transactions contemplated hereunder, including, without limitation, the
reasonable fees, expenses and disbursements of legal counsel retained by the
Administrative Agent and all fees related to title insurance, filings, recording
of documents and searches, whether the transactions contemplated hereunder are
consummated.

 

9. Release. In consideration of the Lender’s execution of this Agreement the
Loan Parties each do hereby RELEASE, RELINQUISH, and forever DISCHARGE the
Administrative Agent, each Lender, and each Lender’s successors assigns,
subsidiaries, affiliates, agents, officers, directors, employees, counsel and
representatives (“Lender Released Parties”), of and from any and all claims,
demands, actions and causes of action, of any and every kind or character,
whether known or unknown, which the Loan Parties may have against the Lender
Released Parties, as of the execution date hereof (but not further or
otherwise), arising out of or with respect to any and all transactions relating
to this Agreement, the Facility or any of the Loan Documents; provided that such
release, relinquishment and discharge shall not apply, as to the Lender Release
Parties, to the extent that such claims, demands, actions or causes of actions
which the Loan Parties may have against the Lender Released Parties (x) are
determined by courts of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of any
Lender Released Party or (y) result in the claim brought by any Loan Party
against a Lender Released Party for breach in bad faith of such Lender Release
Party's obligations hereunder or under any other Loan Document, if the Borrower
or such other Loan Party has obtained a final and non-appealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

 

10. Counterparts. This Agreement may be executed in any number of counterparts
so that when each is taken together, it shall constitute one and the same
document.

 

[the next page begins the signature pages]

 

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

BORROWER:

 WITNESS AS TO ALL:

MONMOUTH REAL ESTATE INVESTMENT

CORPATION

a Maryland corporation

By:/s/ Crystal Glass

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

 

GUARANTOR:

 

MONMOUTH CAPITAL CORPORATION,

a New Jersey corporation

 

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

 

MREIC O’FALLON MO, LLC,

A Missouri limited liability company

 

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

MREIC ORANGEBURG NY, LLC,

a New York limited liability company

 

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

 

 

 

 

 

 

s-1

 

 

MREIC RICHLAND MS, LLC,

a Mississippi limited liability company

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

 

 

MREIC RIDGELAND MS, LLC,

a Mississippi limited liability company

 

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

 

MREIC URBANDALE IA, LLC,

an Iowa limited liability company

 

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

 

MREIC WINSTON-SALEM NC, LLC,

a North Carolina limited liability company

 

By:/s/ Allison Nagelberg

Allison Nagelberg

General Counsel

 

 

 

 

 

 

 

 

s-2

 

 

 

 

 

 

 

 

 

WITNESS AS TO ALL:

ADMINISRATIVE AGENT, SOLE BOOK RUNNER, AND JOINT LEAD

ARRANGER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

By: /s/ Scott M. Ferguson

By: /s/ Charles VanBenschoten

Charles VanBenschoten

Vice President

 

 

 

 

LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

By: /s/ Charles VanBenschoten

Charles VanBenschoten

Vice President

 

 

 

 

 

 

 

 

 

 

 

s-3

 

 

 

 

 

 

 

 

JOINT LEAD ARRANGER AND DOCUMENTATION AGENT:

BANK OF MONTREAL

 

 

By: :/s/Lloyd Baron

Lloyd Baron

Vice President

 

 

 

 

LENDER:

 

BANK OF MONTREAL

 

 

By: :/s/Lloyd Baron

Lloyd Baron

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s-4
SCHEDULE 1.2

 

 

 

Commitment and Commitment Percentages

 

 

Commitment

Lender Percentage Commitment

 

 

Capital One, National Association 50% $30,000,000.00

 

Bank of Montreal 50% $30,000,000.00

 

 

 

EXHIBIT A

 

FORM OF AMENDED & RESTATED NOTE

 

$30,000,000.00 Melville, New York

As of April___, 2014

 

For value received, the undersigned, MONMOUTH REAL ESTATE INVESTMENT CORPORATION
(the “Borrower”), hereby promises to pay to the order of
_____________________________ (the “Lender”), on June 30, 2016, or such earlier
date as may be provided in the Credit Agreement dated as of June 25, 2013, among
the Borrower, the Agent and the Lenders (as may be amended, restated,
supplemented or otherwise modified from time to time the “Credit Agreement”), in
lawful money of the United States of America and in immediately available funds,
the principal amount of up to THIRTY MILLION and 00/100 ($30,000,000.00)
DOLLARS, or so much thereof as shall be advanced by the Lender under the Credit
Agreement. The Borrower further promises to pay interest in like money on the
unpaid principal balance of this Note from time to time outstanding at an annual
rate set forth in Section 2.4 of the Credit Agreement, or as otherwise
applicable. Interest shall be computed on the basis of a 360-day year for actual
days elapsed and shall be payable as provided in the Credit Agreement.

 

The Lender is hereby authorized by the Borrower to record on Schedule "A"
attached to this Note an appropriate notation evidencing the amount of each
Borrowing (which absent manifest error, shall be conclusive as to the
outstanding principal amount of all Borrowings hereunder) the amount of each
payment or prepayment of principal thereon, and such other information as the
Lender requires; provided, however, that any failure by the Lender to record any
such notation shall not relieve the Borrower of its obligation to repay the
outstanding principal amount of such portion of the Loans, all accrued interest
hereon and any amount payable with respect hereto in accordance with the terms
of this Note and the Credit Agreement.

 

After the stated or any accelerated maturity hereof or any other Event of
Default under the Credit Agreement, this Note shall bear interest at the Default
Rate as set forth in the Credit Agreement, payable on demand, but in no event in
excess of the maximum rate of interest permitted under applicable law. If the
entire amount of any required principal and/or interest payment is not paid in
full on the date that it is due, Borrower shall pay to Lender a late fee equal
to five (5%) percent of such required payment.

 

The Borrower may borrow, prepay and re-borrow such proceeds available under the
Facility all in accordance with the terms and conditions hereof and the Credit
Agreement.

 

Time is of the essence with respect to the obligations of the Borrower under
this Note. If more than one person or entity executes this Note as a borrower,
all of said parties shall be jointly and severally liable for payment of the
indebtedness evidenced hereby.

 

The Borrower and all sureties, endorsers, guarantors, and any other party now or
hereafter liable for the payment of this Note, in whole or in part, hereby
severally (a) waive demand, presentment for payment, notice of dishonor and of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration, and all other notices (except any notices which are
specifically required by this Note or any other Loan Document), filing of suit
and diligence in collecting this Note, or enforcing any of the security herefor;
(b) agree to any substitution, subordination, exchange, or release of any such
security or the release of any party primarily or secondarily liable hereon; (c)
agree that the Lender shall not be required first to institute suit or exhaust
its remedies hereon against Borrower or others liable or to become liable hereon
or to perfect or enforce its rights against them or any security herefor; (d)
consent to any extensions or postponements of time of payment of this Note for
any period or periods of time and to any partial payments, before or after
maturity, and to any other indulgences with respect hereto, without notice
thereof to any of them; (e) submit (and waive all rights to object) to
non-exclusive personal jurisdiction of any state or federal court sitting in the
city and county, and venue in the city or county, designated in the Credit
Agreement for the enforcement of any and all obligations under this Note and the
Loan Documents; (f) agree that their liability under this Note shall not be
affected or impaired by any determination that any security interest or lien
taken to secure this Note is invalid or unperfected; and (g) subordinate any and
all rights against the Borrower and any of the security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full.

 

A determination that any provision of this Note is unenforceable or invalid
shall not affect the enforceability or validity of any other provision and the
determination that the application of any provision of this Note to any person
or circumstance is illegal or unenforceable shall not affect the enforceability
or validity of such provision as it may apply to other persons or circumstances.

 

This Note may not be amended except in a writing specifically intended for such
purpose and executed by the party against whom enforcement of the amendment is
sought.

 

THIS NOTE, AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED
BY THE LAWS OF THE GOVERNING STATE (WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL LAW.

 

Any notice, request, or demand to or upon Borrower or Lender shall be deemed to
have been properly given or made when delivered in accordance with the Credit
Agreement.

 

All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

 

This Note is the “Note” referred to in the Credit Agreement, and is entitled to
the benefits thereof and may be prepaid and is required to be prepaid, in whole
or in part (subject to the indemnity and other provisions provided in the Credit
Agreement) as provided therein.

 

This Amended & Restated Note is an amendment to and restatement of that certain
Note dated as of June 25, 2013, in the original aggregate principal amount of
$20,000,000, executed by the Borrower, as maker, and delivered to the Lender, as
payee (“Original Note”). In the event any conflict or inconsistency arises
between the terms of the Original Note and this Amended & Restated Note, the
terms and provisions of this Amended & Restated Note shall control. It is the
intention of the parties that this Amended & Restated Note shall not constitute
a cancellation or a novation with respect to the indebtedness evidenced by the
Original Note and shall in no way affect or impair the enforceability or lien
priority of any Loan Document. This Amended & Restated Note is being delivered
by the Borrower to the Lender in connection with the Borrower’s exercise of the
Accordion Option under the Credit Agreement, which Credit Agreement has been
modified and amended by that certain First Amendment to Credit Agreement dated
as of even date herewith.

 

 

[the next page is the signature page of the Amended & Restated Note]

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its proper and duly authorized officer on the day and year first
above written.

 

ATTEST:MONMOUTH REAL ESTATE INVESTMENT CORPORATION, a Maryland corporation

 

 

 

By:

Kevin S. Miller

Chief Financial and Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Amended & Restated Note]

 

 

SCHEDULE A

SCHEDULE OF BORROWINGS AND PAYMENTS OF PRINCIPAL

TO AMENDED & RESTATED NOTE

 

 

 

 

 

DATE

 

AMOUNT

OF BORROWING

 

INTEREST

RATE

LAST DAY

OF INTEREST

PERIOD

BALANCE

PRINCIPAL

PAID

 

REMAINING

UNPAID

 

NOTATION

MADE BY

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                   

 

 

 

